Citation Nr: 1505505	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral exotropia, to include the issue of whether there was clear and unmistakable error (CUE) in a September 1988 rating decision that denied entitlement to service connection for bilateral exotropia.  

2.  Entitlement to an effective date earlier than May 21, 1990 for the grant of service connection for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip.  

3.  Entitlement to an initial rating higher than 10 percent from May 21, 1990 to June 21, 2001, an initial rating higher than 20 percent from June 22, 2001 to September 11, 2005, and an initial rating higher than 30 percent from November 1, 2006, for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from February 1971 to February 1973 and from August 1973 to May 1975, and in the Marine Corps from November 1976 to November 1977.  His service was characterized as honorable, except for the second period of service when his discharge in May 1975 was characterized as "under other than honorable conditions."  

The case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 1990 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the August 1990 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for bilateral exotropia, which was previously denied on the merits in a September 1988 rating decision.  In the May 1990 rating decision, the RO granted service connection for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip (hereinafter, right hip disability) and assigned ratings of 100 percent from April 3, 2006 and 30 percent from November 1, 2006.  The Veteran appealed the effective date of service connection as well as the assigned ratings.  Subsequently, in an August 2011 rating decision, the RO granted an effective date of May 21, 1990 for service connection for the right hip disability, and assigned ratings of 10 percent from May 21, 1990, 20 percent from June 22, 2001, 100 percent from September 12, 2005, and 30 percent from November 1, 2006.  The Veteran continued his appeal for an earlier effective date and for higher ratings.  

In December 2011, the Board remanded the case to the RO in order to afford the Veteran a videoconference hearing before a Veterans Law Judge.  He appeared at the RO and testified in such a hearing before the undersigned in August 2014 in regard to the issues on appeal.  (Of note at that hearing, on more than one occasion reference was made incorrectly to disability of the left hip rather than right hip).  

The Board notes that it has added two issues to those listed on its December 2011 remand, which are also deemed to be properly on appeal and thus to be considered in this decision.  Regarding the earlier effective date issue, the Veteran submitted his notice of disagreement (NOD) with the May 2010 rating decision in October 2010 (claiming that the effective date should be in May 1988); the RO issued a statement of the case (SOC) on the matter in August 2011; and the Veteran perfected his appeal to the Board with an August 2011.  The Board in the December 2011 remand was unable to ascertain whether the Veteran wished to pursue the earlier effective date claim in light of the subsequent August 2011 rating decision, which had granted an earlier effective date.  In a June 2013 statement the Veteran's representative addressed the matter, stating that he wished to pursue the earlier effective date claim "insofar as they deal with percentages assigned to [the Veteran's] conditions."  While this statement is still ambiguous, the Board also recognizes that the representative has set forth clear arguments in an August 2014 statement in support of an effective date earlier than May 21, 1990.  Therefore, this issue is for appellate consideration.  

Regarding the TDIU issue, the Board has also added it as one of the issues in appellate status, noting that a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, entitlement to TDIU was denied by the RO in an August 2009 rating decision, on the basis that the Veteran did not have any service-connected disabilities at that time.  Nevertheless, the Veteran has continually pursued the claim (see the representative's statements dated in March 2010, October 2010, August 2011, and August 2014), along with his claim of service connection for a right hip disability which was granted in a May 2010 rating decision.  The RO did not readjudicate the TDIU claim after the right hip claim was decided in the Veteran's favor.  Although the RO in an August 2011 SOC did "acknowledge the implied claim for individual unemployability raised by the attorney in his letter and notice of disagreement 3/31/10"), the Board considers the TDIU claim a part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).

The Board also notes that this case has had a long procedural history and has involved additional issues that have since been adjudicated favorably or withdrawn from appeal.  For example, the issue of whether the Veteran had filed a timely appeal of a January 1991 Administrative Decision regarding the character of his discharge from the term of his service ending in May 1975 was addressed in decisions by the Board and by the U.S. Court of Appeals for Veterans Claims (Court), culminating in an October 2005 Board determination that a timely substantive appeal had been filed.  Also in October 2005, the Board remanded the character of discharge issue to the RO for additional development, which included adjudication of a claim of service connection for a laceration of the right forearm during that other than honorable period of service.  However, in subsequent statements in March 2010 and June 2013, the Veteran through his representative withdrew such claims.  Therefore, the claims for appellate consideration are those listed on the first page of this decision.  

The issues of service connection for a left hip disability and for a bilateral eye disability (other than bilateral exotropia) on the merits have been raised by the Veteran during his August 2014 hearing.  The Veteran's representative has also emphasized in an August 2014 statement that in May 1990 the Veteran filed a claim of service connection for a bilateral eye disability that was separate and distinct from the bilateral exotropia that was considered by the RO in rating decisions of September 1988 and August 1990.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen the claim of service connection for bilateral exotropia, to include the issue of whether there was CUE in a September 1988 rating decision that denied service connection for bilateral exotropia; entitlement to initial higher ratings for the right hip disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On May 13, 1988, the Veteran filed an initial claim of service connection for a hip injury that was sustained in late 1972; on the claim, the Veteran furnished information about his military service, indicating that he had served in the Army from February 1971 to March 1973.  
 
2.  Following receipt of the Veteran's May 1988 original application for VA benefits, VA verified the Veteran's dates of service with the Army (February 1971 to February 1973 and from August 1973 to May 1975) and obtained his treatment records for the periods of service in the Army.  

3.  The Veteran's initial claim of service connection for a hip injury was denied by the RO in a September 1988 rating decision, based on treatment records that did not show any evidence of a hip injury; the Veteran filed an NOD with the decision in September 1988, and the RO issued a SOC to him (and his representative at that time) at his address of record in October 1988 which was apparently returned for a "bad address"; a substantive appeal on the hip claim was not received.  
 
4.  On May 21, 1990, the Veteran filed an application to reopen his claim of service connection for a hip injury (he stated it was his left hip) in November 1972, and in conjunction with the claim additional records in the form of VA outpatient records and military records were received, to include a copy of a DD Form 214 showing the Veteran had an additional period of service from November 1976 to November 1977 in the Marine Corps; on his claim the Veteran indicated a mailing address that was the same address to which the October 1988 SOC was earlier sent.  

5.  The Veteran's May 1990 application was denied by an August 1990 rating decision on the basis that new and material evidence had not been received to reopen the claim; a notice of the decision was mailed to him in August 1990 but was subsequently remailed to his correct address on October 1, 1990, and he subsequently perfected an appeal of that decision after filing a September 1991 NOD and an August 1992 substantive appeal.  

6.  In a May 2010 rating decision, the RO granted service connection for a right hip disability, effective April 3, 2006; in an August 2011 rating decision, the RO amended its decision, granting service connection for the right hip disability, effective May 21, 1990, based on treatment records showing ongoing complaints of right hip pain and a VA medical opinion. 


CONCLUSION OF LAW

An effective date earlier than May 21, 1990, for the grant of service connection for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.156(c) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Further, VA has obtained service personnel and treatment records, VA records of the Veteran, and records from the Social Security Administration, in connection with the underlying claim of service connection for the right hip disability.  On the claim for an earlier effective date for the grant of service connection for a right hip disability, a VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case do not involve a medical question.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b). 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

Facts and Analysis

The Veteran claims that the effective date for his award of service connection for a right hip disability should be earlier than March 21, 1990.  He specifically alleges that the correct effective date is May 13, 1988, when he filed his original VA claim.

On May 13, 1988, the Veteran filed an initial claim of service connection for a hip injury that purportedly sustained in late 1972.  On his application, the Veteran furnished information about his military service, indicating that he had served in the Army from February 1971 to March 1973.  He did not provide any further information concerning his military service.  Following receipt of his application, the RO verified through the National Personnel Records Center the Veteran's dates of service with the Army, as the following:  February 1971 to February 1973 and from August 1973 to May 1975.  The RO also obtained his treatment records for these two periods of service.  The medical records did not show any complaints or treatment for a hip injury.  In early November 1972, a clinical entry indicates that the Veteran was seen after falling out of a second story window with complaints of pain in his heals and no back problem.  The impression was contusion.  A separation physical examination conducted later that month discloses no abnormalities with regard to the lower extremities.  

In a September 1988 rating decision, the RO denied the Veteran's initial claim of service connection for a hip injury, based on military treatment records that did not show any evidence of a hip injury in service and VA medical records that did not show any hip disability during a hospitalization from February to March 1987.  The Veteran expressed his disagreement with the rating decision by filing an NOD in September 1988.  In October 1988, the RO issued a SOC to him (and his representative at that time) at his address of record.  The address was the same one as indicated on his NOD statement.  Apparently, as noted by the RO in an August 1990 rating decision and a letter sent to the Veteran on October 1, 1990, the SOC was returned for a "bad address."  As a substantive appeal on the hip claim was not received, the RO deemed the September 1988 rating decision final.    

On May 21, 1990, the Veteran filed an application to reopen his claim of service connection for a hip injury (although he stated at that time that it was his left hip) in November 1972.  In conjunction with that claim, additional records were received in the form of VA outpatient records and military records.  Of particular note is a copy of a DD Form 214, which shows that the Veteran served an additional period of service that was previously unknown to the RO, from November 1976 to November 1977, and that such service was in the Marine Corps.  It is also noted that on his application to reopen his claim, the Veteran indicated his mailing address, which was the same address to which the October 1988 SOC was earlier sent and reportedly returned for a bad address.  

The RO initially denied the Veteran's claim in an August 1990 rating decision on the basis that new and material evidence had not been received to reopen the claim of service connection for a right hip disability.  A notice of the decision was mailed to him in August 1990 at his address of record (the same address indicated in his May 1990 application), but it was subsequently remailed to another address on October 1, 1990, after he was contacted in September 1990.  The Veteran subsequently perfected an appeal of that decision after filing an NOD in September 1991 and a substantive appeal in August 1992.  

In a May 2010 rating decision, the RO granted service connection for a right hip disability, effective April 3, 2006.  The Veteran thereafter appealed the effective date assigned, among other things, and in an August 2011 rating decision, the RO granted service connection for the right hip disability, effective May 21, 1990.  The decision was based on various treatment records showing ongoing complaints of right hip pain and a VA medical opinion of July 2008 concluding that the current right hip pain was related to the 1972 fall in service.  For example, in June 2004 additional service treatment records were received, namely, those pertaining to the Veteran's Marine Corps service, and a May 1977 entry indicates that the Veteran was seen with complaints of hip pain for two to three months.  

As earlier noted, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  In the present case, the claim by which the Veteran was granted service connection for a right hip disability, which led to the current appeal for an earlier effective date, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 Fed. Cir. 2005).  As noted, on May 21, 1990, the RO received the Veteran's application to reopen the previously denied claim of service connection for a hip injury.  Otherwise, the evidence does not reflect any written communication from the Veteran prior to May 21, 1990 that may be interpreted as a formal or informal claim to reopen the previously disallowed claim for service connection for a hip disability.  

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(c) are for application in the present case, and whether they would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grant of service connection for a right hip disability.  The provisions of 38 C.F.R. § 3.156(c) are for application when additional service records, not previously associated with the claims file, are forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1)(ii).  Where an award is made based "all or in part" on the records identified by paragraph (c)(1) of this section, it is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  Further, a retroactive rating of disability from injury that is subsequently service-connected based on the new service department evidence must be supported adequately by medical evidence.  38 C.F.R. § 3.156(c)(4).  

As stated above, Army service personnel and treatment records were on the file at the time of the September 1988 rating decision.  However, additional service personnel and treatment records pertaining to a later period of service with the Marine Corps were received in connection with the application to reopen the claim of service connection for a right hip disability.  Thus, the application of 38 C.F.R. § 3.156(c) applies to these service personnel and department records.  The Veteran's attorney argued in October 2011 that the fact that the RO based its decision to grant service connection for the hip disability in part on the service records that were obtained subsequent to the September 1988 rating decision, the provisions of 38 C.F.R. § 3.156(c)(1) and (4) required that the effective date of the grant of benefits be the filing date of the original claim in May 1988.  The Board disagrees.  

The provision of 38 C.F.R. § 3.156(c)(2), about which the Veteran's attorney made no comment, provides an exception to the rule where VA reconsiders a claim, without regard to whether new and material evidence has been received, when additional service department records are obtained any time after VA issues a decision on a claim.  That exception applies to a circumstance where the additional records, not previously of record when VA first considered the claim, could not have been obtained by VA when it decided the claim because the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department or from any other official source.  As the evidence shows in the instant case, the Veteran clearly omitted any information or reference to his Marine Corps service from November 1976 to November 1977 when he filed his original claim in May 1988.  Based on the Army service information he furnished, the RO obtained personnel and treatment records from his Army service alone (which made no reference to a hip complaint or disability).  The September 1988 rating decision and October 1988 SOC reflect that the RO was only aware of the Veteran's Army service.  It was not until the Veteran applied to reopen his claim in May 1990 that he gave information concerning his third period of service with a different branch of the military.  Thereafter, the RO recognized his Marine Corps service and eventually based its favorable decision on the right hip disability in part on service treatment records of such service (which make reference to hip complaints).  In short, based on the application of 38 C.F.R. § 3.156(c)(2) to the facts of this case, the Board finds that the additional service records that were made a part of the record following the September 1988 rating decision do not compel reconsideration of the Veteran's original claim of service connection for a right hip disability and that an earlier effective date is not warranted in consideration of such records.   

The Veteran's attorney also argued in October 2011 that the VA decision of September 1988 contained CUE for the reason that, if the additional service department records had in fact been a part of the record at the time of the September 1988 rating decision, the RO "failed, neglected or refused to use those records."  He argued in essence that consideration of those records in 1988 would have led to a favorable decision at that time, that the September 1988 decision would therefore not have been final, and that the effective date would have been assigned in consideration of the original filing date of the claim in May 1988.  This argument fails because, as has been shown, the additional service records from the period of the Veteran's Marine Corps service were certainly not of record at the time of the September 1988 rating decision, and the RO made no reference to such service.  In his October 2011 statement, the attorney asserted that there were only two possibilities provided in VA law for the assignment of the effective date in this case, and that both possibilities required that May 13, 1988 be established as the effective date.  The first possibility was that the additional service records from the Veteran's Marine Corps service was obtained and associated with the record after the September 1988 rating decision, in which case 38 C.F.R. § 3.156(c)(1) and (4) applied.  This possibility was previously addressed, and it was shown to lack legal merit.  The second possibility was that the additional service records were already of record or in the possession of VA at the time of the September 1988 rating decision.  As noted, this possibility is not supported by the record.  In short, the CUE claim cannot be given any credence.  

The Board lastly addresses the argument initially asserted in statements dated in June 2011 and August 2011 (in reference to the effective date of April 2006 assigned by the RO in May 2010) by the Veteran's attorney, wherein he objected to the RO's rationale for assigning the effective date.  He felt that the RO essentially found that the Veteran had abandoned his original claim, and he maintained that the Veteran had actively pursued his right hip claim since it was filed in 1988.  In explaining the effective date in the March 2010 rating decision, the RO stated that "the earlier notice of disagreement from 1988 was abandoned and became final."  As previously noted, the RO has acknowledged that the October 1988 SOC sent to the Veteran was returned as it was sent to a "bad address."  At one point, the Veteran's attorney indicated that the RO should have followed up with the Veteran's representative at that time (who also received the SOC).  It is inexplicable why the SOC was returned by the Post Office, because it was sent to the Veteran's address of record which was the very same address that the Veteran himself indicated on his NOD filed in September 1988 and on his application to reopen his claim received in May 1990.  In any case, the Board finds that the RO properly adhered to regulatory procedures in issuing the SOC (containing notification of the process by which to perfect an appeal to the Board) to the Veteran at his last known address of record, as well as to his representative at that time.  Thereafter, the RO did not hear from the representative or from the Veteran until May 1990 when he applied to reopen his claim.  In other words, the Veteran did not perfect his appeal with the filing of a substantive appeal.  As the May 1990 correspondence from the Veteran was more than one year after the September 16, 1988 notification of the September 1988 rating decision, the September 1988 rating decision became final based on the evidence then of record, and new and material evidence was then required to reopen the claim.  38 U.S.C.A. § 5108.  The effective date of May 21, 1990 was assigned in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r), relative to claims reopened after a final disallowance.   

For the foregoing reasons, the Board finds that the RO's September 1988 rating decision is final and that the assigned effective date of May 21, 1990 based on a claim reopened after final adjudication is proper.  Accordingly, the criteria for an effective date earlier than May 21, 1990 for the award of service connection for a right hip disability are not met and the Veteran's claim must be denied.  


ORDER

An effective date earlier than May 21, 1990, for the grant of service connection for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip, is denied.


REMAND

Regarding the claim of whether new and material evidence has been received to reopen the claim of service connection for bilateral exotropia, the Veteran's representative has alleged in an August 2014 statement that VA has not responded to his claim of CUE in a September 1988 rating decision that denied service connection for bilateral exotropia.  The representative stated that he raised a CUE claim in an earlier statement in March 2010 in response to a March 2010 SSOC (although the Board notes that he did not specifically assert in the March 2010 statement that there was "CUE").  In the March 2010 statement, he argues that the RO in adjudicating the bilateral eye disability claim never considered the application of 38 U.S.C.A. § 1111, regarding presumption of sound condition.  (He stated that the Veteran underwent surgery for an eye disability during service, which constituted evidence that the condition worsened during service; given this assertion, it appears the representative may have intended to cite to 38 U.S.C.A. § 1153 for aggravation of a preexisting injury or disease.)  Before the Board can consider the question of whether to reopen the claim of service connection for bilateral exotropia, the RO must first adjudicate the question of whether there was CUE in the September 1988 rating decision denying service connection for bilateral exotropia, because the issues are inextricably intertwined and a favorable decision on the CUE claim would impact the decision on the application to reopen the claim of service connection. 

Regarding the claims for initial higher ratings for the right hip disability and TDIU, it is noted that since the RO's rating decision of May 2010, establishing service connection for a right hip disability, the Veteran has not been examined.  In fact, his last VA compensation examination was in July 2008, and the Veteran's representative currently argues that the Veteran's current hip condition is "so bad" that he is being considered by a VA doctor for another surgery (see representative's statements in October 2011 and in August 2014).  Moreover, the record does not contain a current opinion as to whether the Veteran's right hip disability makes him unemployable for VA purposes.  As other evidence in the file indicates that he may be totally disabled due to his right hip disability (see records of the Social Security Administration, awarding him disability benefits), such an opinion must be obtained.

The Veteran is advised that he must report for any examination scheduled, unless good cause is shown for a re-scheduled appointment.  Failure to report may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was clear and unmistakable error in the September 1988 rating decision that denied service connection for bilateral exotropia.  In so doing, the RO should consider the merits of the March 2010 and August 2014 arguments of the Veteran's representative regarding the failure to apply 38 U.S.C.A. § 1111 as to a presumption of sound condition in the September 1988 decision; the RO should also consider the application of 38 U.S.C.A. § 1153, as to aggravation of a preexisting injury or disease.  

2.  Arrange for the Veteran to be scheduled for a VA examination for the purpose of determining the current level of impairment from the service-connected right hip disability.  The examiner should also furnish an opinion as to whether the Veteran's right hip disability, in and of itself, precludes "substantially gainful" employment, and if so, from what time period he may be deemed unemployable.  

The claims folder must be forwarded to the examiner for review.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected right hip disability; (b) indicate whether any residuals of the right hip arthroplasty may be characterized as either moderately severe or markedly severe, along with weakness, pain, or limitation of motion (does he require the use of crutches?); and (c) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the right hip disability results in his unemployability (and if so, to the extent possible, indicate from what time period his unemployability began). 

In furnishing an opinion, the examiner should consider, and comment upon as necessary, the following evidence.  Statements and testimony of the Veteran are to the effect that he is unable to maintain gainful employment as a result of his right hip disability.  Records from the Social Security Administration show that disability benefits were granted in August 2001 on the basis of osteoarthrosis (ostensibly due to right hip problems).  A VA examiner in October 2002 remarked that the Veteran's hip would preclude him from many occupations (although he was interested in re-training) and that the Veteran would need a job that would provide him with frequent position changes from sitting, walking, and standing because he was unable to do those for more than an hour.  (VA granted him nonservice-connected pension benefits in November 2002 on the basis of osteoarthritis with avascular necrosis of the right hip, 60 percent disabling, and hepatitis C, 10 percent disabling.)  A VA examiner in July 2008 remarked in the Veteran's history that his right hip condition, prior to the right total arthroplasty, was considered enough to preclude him from many types of employment because he would need to change positions frequently from sitting to walking and was unable to secure and follow a substantially gainful occupation due to the disability.  

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided.
 
3.  After the above development is completed, adjudicate the claims of whether new and material evidence has been received to reopen the claim of service connection for bilateral exotropia, entitlement to initial higher ratings for the right hip disability beginning on May 21, 1990, and entitlement to a TDIU.  In evaluating the ratings for the right hip disability, the RO should consider all potentially applicable ratings for each period (from May 21, 1990 to June 21, 2001, from June 22, 2001 to September 11, 2005, and from November 1, 2006), including 38 C.F.R. § 4.71a, Diagnostic Codes 5000, 5054, and 5250-5255.  For example, Code 5054 would not be applicable prior to the Veteran's right hip total arthroplasty in September 2005.  The RO should also consider whether separate ratings for the right hip disability may assigned for different symptom manifestations.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


